NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 26, 2020*
                                 Decided March 31, 2020

                                          Before

                            DAVID F. HAMILTON, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

No. 19‐3067

IREDELL SANDERS,                                 Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Northern District of Indiana,
                                                 South Bend Division.
       v.
                                                 No. 3:19‐CV‐276 DRL‐MGG
INDIANA DEPARTMENT OF CHILD
SERVICES,                                        Damon R. Leichty,
     Defendant‐Appellee.                         Judge.

                                        ORDER

       Iredell Sanders sued the Indiana Department of Child Services under 42 U.S.C.
§ 1983, alleging that it had interfered with his right to familial integrity, unreasonably
investigated him, discriminated against him based on his sex and race, and lied to a
state court to keep his children from him. The district court dismissed the case,
concluding that Sanders’s claims were barred by the Eleventh Amendment. We affirm.



       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19‐3067                                                                           Page 2

       According to Sanders’s allegations, which we must take as true, see Luevano v.
Wal‐Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013), the trouble began when the
Department received a report about “a naked man chasing a naked girl down the street
with a belt.” The Department removed Sanders’s children from school and questioned
them. The report was unfounded, however, so his children returned home.

       But the Department, Sanders contends, continued to investigate him without
cause. It demanded his children’s medical records and other documentation, searched
and photographed his home, and interrogated his wife and children. The Department
then misrepresented the information that it had gathered to manufacture charges of
neglect against Sanders and obtained a court order removing the children from his care.

       Although Sanders complied with the Department’s requests and procedures so
that he could reunite with his children, it thwarted his efforts. He alleges that the
Department threatened his wife that “she would never see her children again” if she
refused to testify falsely against him to procure a protective order. It also arbitrarily
denied his legitimate requests for paperwork related to his children’s case. And, at one
point, a Department representative made a racially derogatory remark about his
children. Then, according to Sanders, when a judge was about to lift the protective
order, a Department attorney falsely told the judge that Sanders was accused of child
abuse to persuade the judge to continue the protective order. In Sanders’s view, the
Department’s actions were motivated by his sex and race and caused his children to no
longer want to see him.

       Sanders sued the Department based on these allegations. Although he did not
specify the nature of his claims, the district court construed the complaint as alleging
that the Department violated his constitutional rights, including his right to raise his
children. See 42 U.S.C. § 1983; Sebesta v. Davis, 878 F.3d 226, 233 (7th Cir. 2017)
(Fourteenth Amendment protects limited right to familial integrity). The court granted
the Department’s motion to dismiss, concluding that Indiana’s sovereign immunity
under the Eleventh Amendment barred any claim under § 1983.

        On appeal, Sanders asserts that the district court erred in ruling that the Eleventh
Amendment immunizes the Department from his lawsuit. He does not dispute the
district court’s determination that his complaint alleges constitutional violations under
§ 1983, nor does he deny that the Department is an Indiana state agency. See Nuñez v.
Ind. Dep’t of Child Servs., 817 F.3d 1042, 1044 (7th Cir. 2016). He insists, however, that the
Constitution permits his lawsuit.
No. 19‐3067                                                                           Page 3



         We need not reach the constitutional question, though. The Department has a
statutory defense: neither a state nor, by extension, a state agency, is a “person” for the
purposes of § 1983. See Will v. Dep’t of State Police, 491 U.S. 58, 70–71 (1989); see also
Kolton v. Frerichs, 869 F.3d 532, 535 (7th Cir. 2017). Therefore, “consistent with the
principle of avoiding unnecessary constitutional decisionmaking,” we conclude that
Sanders’s claims are barred because he is seeking damages ($62 million) against the
Department, which is not a suable “person” within the meaning of § 1983. See Thomas v.
Illinois, 697 F.3d 612, 613 (7th Cir. 2012).

        The Department agrees with the district court’s judgment, but it now argues that
the district court lacked subject matter jurisdiction over Sanders’s claims under the
Rooker‐Feldman doctrine. True, under that doctrine lower federal courts lack jurisdiction
over claims seeking to upset state court judgments. See Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). But, although
Sanders’s complaint is not clear, it does not seem that he is strictly challenging an
adverse judicial ruling. Like the district court, we read the complaint to allege claims
that do not seek “the alteration of a state court’s judgment,” but instead seek damages
for independently unlawful conduct. See Milchtein v. Chisholm, 880 F.3d 895, 898 (7th
Cir. 2018). For example, a claim that the Department manufactured charges against
Sanders because of his race and gender would not implicate Rooker‐Feldman. See, e.g., id.
at 897 (parents alleging that the state violated the constitution by discriminating against
them during proceedings to have their children placed in foster care).

        We note in closing that the district court granted the defendants’ motion to
dismiss and entered final judgment without giving Sanders an opportunity to amend
his complaint. The “usual standard in civil cases is to allow defective pleadings to be
corrected, especially in early stages, at least where amendment would not be futile.”
Abu‐Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018) (collecting cases); Runnion
ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015).
In this case, the district court did not find that amendment would be futile (though that
conclusion flows logically from its ruling that the Eleventh Amendment barred
Sanders’s claims against the Department). And the complaint was not hopeless on its
face—Sanders could have avoided the statutory and constitutional defenses by naming
individual state actors as defendants (if, given the timing, such claims could relate back
to the original complaint). But he made clear in his complaint that he intended to sue
only the Department, not any individual: “This [case] is against DCS, I will file on the
others.” And nothing in his appellate brief suggests that he wanted to amend. So, it is
No. 19‐3067                                                                         Page 4

enough for us to remind the district court that, unless it explains why amending would
be futile, a plaintiff is normally entitled to at least one opportunity to amend before the
entry of a final judgment.

                                                                               AFFIRMED